Brady, J.
The charge against the relator was conduct unbecoming an officer, and the specification was that, being then a sergeant of police, and attached to the eighth precinct, he engaged in an altercation on the 22d of May, 1889, at the station-house of that precinct, with Sergeant Myron Allen. He was regularly tried before the commissioners, adjudged guilty, and sentenced to dismissal. It is urged by the relator’s counsel that the specification did not sustain the charge,, inasmuch as an altercation does not amount per se to conduct unbecoming an officer, as it might result from an assault committed upon him by another, and which would naturally and justly inspire all the violence necessary for self-defense. Here, however, the evidence shows that an unprovoked assault was committed by him on Allen.
It is objected that the relator was called upon to testify at the beginning of the investigation as the first witness, and on the proposition that no person should be compelled in a criminal case to be a witness against himself, as declared by the constitution. But this is neither a criminal prosecution nor in the nature of a criminal prosecution, and therefore not within the provision of chapter 678 of the Laws of 1869. It is really a matter of discipline, which the board of police have a right to establish, and is consistent with the necessary rules and regulations of the department, and one by which the purposes of its organization can be carried out and investigations made without the application of strict legal rules. People v. Police Com'rs, 93 N. Y. 97. In that case the court said: “The action of the board of police in such instances must be considered, having in view the special powers conferred and the purposes for which their organization was intended, and not confined by the application of strict legal rules which prevail in reference to trials and proceedings in courts of law.” The charge against the relator was of conduct unbecoming an officer, the specification being that he engaged in an altercation with another sergeant. The question presented, therefore, was whether he did so engage in an altercation as to be guilty of conduct unbecoming an officer and a gentleman. This, as already stated, is a pure matter •of discipline, the object of which was to sustain the morale of the force, a very important feature in promoting its efficacy and insuring for it public dependence and respect. The relator, when he appeared to answer the charge in accordance with the notice given him, did not deny the charge. At least no denial appears upon the record. It is probable that it was this circumstance which determined the action of the board of police commissioners in •favor of his immediate examination, and which they proceeded to take against the objection of his counsel. This it would seem they had a right to do, under the decision supra, which is regarded as controlling, for the reasons assigned. This mode of procedure appears to be harsh, but that view doubtless results from a prejudice against it arising from judicial experience, and the familiarity and importance of the rule that a man should not be ■called upon to testify against himself in any matter which may have serious *766results until a case is made out against him, at least, prima facie; but such a proceeding as this is not, as we have seen, within that rule.
It is also insisted that the testimony as to the origin of the' trouble is directly in conflict, and that Allen’s testimony when he was proceeded against was discredited, having been contradicted by four witnesses, and his charge that he was attempting to arrest the relator herein was disproved, and therefore his testimony should not be accepted as sufficient to sustain the charge against the relator. The commissioners, however, were vested with all the authority necessary to dispose of that question, and the conclusion, if' it were reached in the prior prosecution of Allen, that he was not worthy of belief furnishes no conclusive reason why he should not be believed herein. As was said in the case of the People v. Police Com'rs, supra, “assuming the rule to be that the facts involved in the determination are satisfactorily supported by the evidence, so that the verdict of a jury finding such facts could not be set aside as against the weight of evidence, we are unable to see how it can be claimed that' the decision of the commissioners was not justified. ” And again, in People v. French, 110 N. Y. 494, 18 N. E. Rep. 133, it is said: “ The government of a police force assimilates to that required in the control of a military body, and the interference of an extraneous power in its practical control and direction must always be mischievous and destructive of the discipline and habits of obedience which should govern its subordinate members.” Both parties were assailants, each charging the-other with having commenced the fracas without provocation, and both, by the result of the dismissal here appealed from, are punished. This naturally suggests that some injustice may have been done, inasmuch as it rarely happens that violence is used by two antagonists at the same instant. But this can make no difference in the application of the rule imposing upon the commissioners the duty, and conferring upon them the power, to determine a question presented upon conflicting evidence. Ho reason has been discovered calling upon us to interfere with the dismissal appealed from, and it must be affirmed.